Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claims 1, 11, and 16, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“determining that an amount of remaining time in the time interval satisfies a latency requirement associated with the normal latency stream; and 
generating a subset of a second sequence of image frames of the normal latency stream during the remaining time of the time interval”.
 US Pub. 20090119730 to Perlman et al (Perlman) teaches using a server system to compress video image frames within corresponding data rates and latency intervals to transmit tiles and data packets to multiple device destinations. However, Perlman fails to explicitly teach determining that an amount of remaining time in the time interval satisfies a latency requirement associated with the normal latency stream.
US Pub. 20190262723 to Trombetta et al (Trombetta) teaches a server system delivering game video at different latency rates to game players and spectators.  Yet, Trombetta fails to explicitly teach determining that an amount of remaining time in the time interval satisfies a latency requirement associated with the normal latency stream; and generating a subset of a second sequence of image frames of the normal latency stream during the remaining time of the time interval.
The instant invention is deemed to be an unobvious improvement over the cited prior art.  The improvement comprises determining that an amount of remaining time in the time interval satisfies a latency requirement associated with the normal latency stream; and generating a subset of a second sequence of image frames of the normal latency stream during the remaining time of the time interval. The advantage of using this system is encoding priority granted to the low latency stream while the remaining time left in the first time interval is not wasted but utilized to encode the normal latency .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715